[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Application for review of sentence imposed by the Superior Court, Judicial District of Fairfield.
Docket No. CR 92-75659. CT Page 5085-ir
Thomas Sargent             Defense Counsel, for Petitioner.
Brian Kennedy              Assistant State's Attorney, for the State.
Sentence Affirmed.
 BY THE DIVISION:
Following a jury trial the petitioner was convicted of Murder and sentenced to a term of 45 years.
On March 4, 1992, at approximately 10:30 p.m., a group of males ganged up on the victim trying to entice him into a fight. In an attempt to provoke the victim into fighting the petitioner poured beer on him. He then pulled a gun from his pocket and shot the victim in the face from a distance of three or four feet. He then drove away in an automobile.
Petitioner's counsel asks the Division to consider the attitude of the victim's family which asked the Court to impose a sentence which would result in the petitioner serving a minimum of 20 years of incarceration, and suggests that a sentence of 27 years would accomplish that request. He further argues that his record is minimal and non-violent.
In his remarks the petitioner expressed regret for the crime (although it is noted that he maintained his innocence and declined to discuss the matter for the pre-sentence investigation).
The victim was a 29 year old army veteran and the father of three children.
In arguing that the sentence was appropriate, the state's attorney points to the bullying brutality of this crime where the unarmed victim, who could not be provoked into a fight was shot in the face.
Although the petitioner was only nineteen years of age when sentenced (and seventeen when he committed this murder) he had prior convictions for possession of narcotics, failure to appear, (three counts) and having a weapon in a motor vehicle and had previously been sentenced to a term of imprisonment on those charges. He also had a non-adult history of criminal activity.
The sentencing court specifically gave consideration to the petitioner's age, but also noted the ineffectiveness of earlier probation CT Page 5085-is efforts.
The fact is that a person who can so callously, cold-bloodily and deliberately murder another person is a serious threat to a free community. The citizens of this state deserve protection from such an individual. The Division concludes that the sentencing court weighed the mitigating factors and imposed a sentence that was both appropriate and proportionate.
It is affirmed.
Klaczak, Norko and Miano, J.s, participated in this decision.